Exhibit 10.3

 

AMENDED AND RESTATED
AIR LEASE CORPORATION
2010 EQUITY INCENTIVE PLAN
(Effective as of June 4, 2010 and amended as of February 15, 2011 and as further
amended
as of February 26, 2013)

 

1.                        Purpose

 

The purpose of the Plan is to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and/or
consultants and to provide a means whereby officers, employees, directors and/or
consultants of the Company and its Affiliates can acquire and maintain Common
Stock ownership, or be paid incentive compensation measured by reference to the
value of Common Stock, thereby strengthening their commitment to the welfare of
the Company and its Affiliates and promoting an identity of interest between
shareholders and these persons.

 

So that the appropriate incentive can be provided, the Plan provides for
granting Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation
Rights, Restricted Stock Awards, Restricted Stock Unit Awards, Stock Bonus
Awards and Incentive Bonus Awards, or any combination of the foregoing.

 

2.                        Definitions

 

For purposes of this Plan, the following terms are defined as set forth below:

 

(a)   “162(m) Effective Date” means the first date on which Awards granted under
the Plan do not qualify for an exemption from the deduction limitations of
Section 162(m) of the Code on account of an exemption, or a transition or
grandfather rule.

 

(b)   “Affiliate” means, with respect to any specified entity, any other entity
that directly or indirectly is controlled by, controls, or is under common
control with such specified entity.

 

(c)   “Applicable Exchange” means the securities exchange as may at the
applicable time be the principal market for the Common Stock.

 

(d)   “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Stock Bonus Award or Incentive Bonus Award granted
pursuant to the terms of this Plan.

 

(e)   “Award Agreement” means a written or electronic document or agreement
setting forth the terms and conditions of a specific Award. An Award Agreement
may be in the form of an agreement to be executed by both the Participant and
the Company (or an authorized representative of the Company) or certificates,
notices or similar instruments as approved by the Committee.

 

(f)    “Beneficial Ownership” shall have the meaning given in Rule 13d-3
promulgated under the Exchange Act.

 

(g)   “Board” means the Board of Directors of the Company.

 

(h)   “Cause” means, unless otherwise provided in an Award Agreement,
(i) “Cause” as defined in any employment, consulting or similar agreement with
the Company or any of its Affiliates to which the applicable Participant is a
party (an “Individual Agreement”), or (ii) if there is no such Individual
Agreement or if it does not define Cause: (A) the willful or gross neglect by a
Participant of his employment duties (other than as a result of his incapacity
due to physical or mental illness or injury) as determined by the Committee;
(B) the plea of guilty or nolo contendere

 

1

--------------------------------------------------------------------------------


 

to, or conviction for, the commission of a felony offense by a Participant;
(C) conduct by a Participant that is injurious to the Company or an Affiliate,
or an act of fraud, embezzlement, misrepresentation or breach of a fiduciary
duty against the Company or any of its Subsidiaries, as determined by the
Committee; (D) a breach by a Participant of any nondisclosure, non-solicitation
or noncompetition obligation owed to the Company or any of its Affiliates; or
(E) the failure of a Participant to follow instructions of the Board or his
direct superiors.

 

(i)                  “Change in Control” shall, unless in the case of a
particular Award where the applicable Award Agreement states otherwise or
contains a different definition of “Change in Control,” for the purpose of this
Plan, be the first to occur following the Effective Date of:

 

(i)  the acquisition by any Person or Group of Beneficial Ownership of 35% or
more (on a fully diluted basis) of either (A) the then outstanding shares of all
classes of common stock of the Company, taking into account as outstanding for
this purpose such common stock issuable upon the exercise of options or
warrants, the conversion of convertible stock or debt, and the exercise or
settlement of any similar right to acquire such common stock (the “Outstanding
Company Common Stock”), or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Agreement, the following acquisitions shall not constitute
a Change in Control: (I) any acquisition by the Company or any Affiliate,
(II) any acquisition directly from the Company, (III) any acquisition by any
employee benefit plan sponsored or maintained by the Company or any Affiliate or
(IV) any acquisition by any Person pursuant to a transaction that complies with
clauses (A), (B) and (C) of subsection (iv) of this Section 2(i);

 

(ii)  individuals who, on the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
Effective Date, whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination), shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

 

(iii)  a complete dissolution or liquidation of the Company; or

 

(iv)  the consummation of a merger, consolidation, statutory share exchange, a
sale or other disposition of all or substantially all of the assets of the
Company or similar form of corporate transaction involving the Company that
requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), in each case, unless immediately following such Business
Combination: (A) more than 50% of the total voting power of (x) the entity
resulting from such Business Combination (the “Surviving Company”) or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of sufficient voting securities eligible to elect a
majority of the directors of the Surviving Company (the “Parent Company”) is
represented by the Outstanding Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which the Outstanding Company Voting Securities were
converted pursuant to such Business Combination), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of the Outstanding Company Voting

 

2

--------------------------------------------------------------------------------


 

Securities among the holders thereof immediately prior to the Business
Combination, (B) no Person or Group (other than any employee benefit plan
sponsored or maintained by the Surviving Company or the Parent Company), is or
becomes the beneficial owner, directly or indirectly, of 35% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the Parent Company (or, if there is no Parent Company, the
Surviving Company) and (C) at least two-thirds of the members of the board of
directors of the Parent Company (or, if there is no Parent Company, the
Surviving Company) following the consummation of the Business Combination were
Board members at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination.

 

The Company’s closing of a public offering of any class of the Company’s common
stock pursuant to a registration statement declared effective under the
Securities Act (and any reorganization transactions consummated in connection
therewith) shall in no event, by itself, be deemed a Change in Control for
purposes of this Plan or any Award Agreement.

 

(j)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference in the Plan to any specific section of the Code
shall be deemed to include any amendments or successor provisions to such
section and any regulations and guidance under such section.

 

(k)   “Committee” means a committee appointed by the Board to administer the
Plan or, if no such committee has been appointed by the Board, the Board.

 

(l)    “Common Stock” means the Class A common stock, par value $0.01 per share,
of the Company, and any stock into which such common stock may be converted or
into which it may be exchanged.

 

(m)  “Company” means Air Lease Corporation, or its successor.

 

(n)   “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization or, if
there is no such date, the date indicated on the applicable Award Agreement.

 

(o)   “Disability” means, unless otherwise provided in an Award Agreement, the
Company or an Affiliate having cause to terminate a Participant’s employment or
service on account of “disability,” as defined in any existing Individual
Agreement, or, in the absence of such an Individual Agreement, a condition
entitling the Participant to receive benefits under a long-term disability plan
of the Company or an Affiliate or, in the absence of such a plan, the complete
and permanent inability by reason of illness or accident to perform the duties
of the occupation at which a Participant was employed or served when such
disability commenced or, as determined by the Committee, based upon medical
evidence acceptable to it. Notwithstanding the above, with respect to an
Incentive Stock Option, Disability shall mean Permanent and Total Disability as
defined in Section 22(e)(3) of the Code.

 

(p)   “Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spin-off or sale by the Company, of the stock
of the Subsidiary or Affiliate or a sale of a division of the Company and its
Affiliates).

 

(q)   “Effective Date” means immediately prior to the first consummation to
occur after Board approval of this Plan of an offering and concurrent private
placement of shares of the Company’s Common Stock and Class B non-voting common
stock, par value $0.01 per share, pursuant to Rule 144A, Regulation S and
Regulation D under the Securities Act.

 

3

--------------------------------------------------------------------------------


 

(r)   “Eligible Person” means any director, officer, employee or consultant of
the Company or any of its Subsidiaries or Affiliates, or any prospective
employee and consultant who has accepted an offer of employment or consultancy
from the Company or its Subsidiaries or Affiliates.

 

(s)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(t)    “Fair Market Value” means, as of a given date, the closing price of the
Common Stock on the Applicable Exchange on that date, or if no prices are
reported on that date, on the last preceding date on which such prices of the
Common Stock are so reported. If the Common Stock is not then listed on any
national securities exchange but is traded over the counter at the time
determination of its Fair Market Value is required to be made, its Fair Market
Value shall be deemed to be equal to the average between the reported high and
low sales prices of Common Stock on the most recent date on which the Common
Stock was publicly traded. If the Common Stock is not publicly traded at the
time a determination of its Fair Market Value is made, the Committee shall
determine its Fair Market Value in good faith in such manner as it deems
appropriate (such determination to be made in a manner that satisfies
Section 409A of the Code (to the extent applicable)).

 

(u)   “Full-Value Awards” means an Award that is not an Option or Stock
Appreciation Right.

 

(v)   “Group” shall have the meaning given in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act.

 

(w)  “Incentive Bonus” means a bonus opportunity awarded under Section 11
pursuant to which a Participant may become entitled to receive an amount based
on satisfaction of such Performance Goals as are specified in the Award
Agreement. Nothing herein shall be construed as creating any limitations on the
Company’s ability to adopt such other incentive arrangements as either may deem
desirable, including without limitation, annual and/or long-term cash-based
incentive compensation plans.

 

(x)   “Incentive Stock Option” means an Option granted by the Committee to a
Participant under the Plan that is intended to qualify as an incentive stock
option as described in Section 422 of the Code.

 

(y)   “Individual Agreement” has the meaning set forth in the definition of
Cause in Section 2(h).

 

(z)   “Nonqualified Stock Option” means an Option granted by the Committee to a
Participant under the Plan that is not designated by the Committee as an
Incentive Stock Option.

 

(aa) “Offerings” means (i) all issuances by the Company of shares of any class
of the Company’s common stock pursuant to an exemption from the registration
requirements under the Securities Act (including, without limitation, offerings
and/or private placements pursuant to Rule 144A, Regulation S or Regulation D
promulgated under the Securities Act) through the date of closing of an initial
public offering by the Company of shares of any class of the Company’s common
stock registered under the Securities Act, excluding any issuances prior to the
initial date of adoption of this Plan of shares of Common Stock at a price of
$2.00 per share (the “Pre-IPO Offerings”), and (ii) an initial public offering
by the Company of shares of any class of the Company’s common stock registered
under the Securities Act (an “IPO Offering”).

 

(bb) “Option” means an Award granted under Section 7.

 

(cc) “Option Price” means the exercise price for an Option as described in
Section 7(a).

 

(dd) “Parent” means any parent of the Company, as defined in Section 424(e) of
the Code.

 

4

--------------------------------------------------------------------------------


 

(ee) “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to
Section 6.

 

(ff)  “Performance-Based Award” means an Award, the grant, issuance, retention,
vesting or settlement of which is subject to satisfaction or attainment of one
or more Performance Goals.

 

(gg) “Performance Goals” means the performance objectives established for the
purpose of determining the number of shares of Common Stock to be granted,
retained, vested, issued or issuable under or in settlement of or the amount
payable pursuant to a Performance-Based Award. To the extent a Performance-Based
Award is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, (A) the Performance Goals shall be established with
reference to one or more of the following, either on a Company-wide basis or, as
relevant, in respect of one or more Affiliates, Subsidiaries, divisions,
departments or operations of the Company: earnings (gross, net, pre-tax,
post-tax or per share), net profit after tax, net operating profit, EBITDA,
adjusted EBITDA, gross profit, cash generation (including, but not limited to,
operating cash flow, free cash flow, cash flow return on equity, and cash flow
return on investment), unit volume, market share, sales, asset quality, earnings
per share, operating income, net income, adjusted net income, revenues, return
on assets (pre-tax or post-tax), return on operating assets, return on equity
(pre-tax or post-tax), return on capital, return on invested capital, return on
sales, return on revenue, profits, total shareholder return (measured in terms
of stock price appreciation and/or dividend growth), cost saving levels, gross
or operating margins (pre-tax or post-tax), productivity ratios, expense
targets, margins, operating efficiency, lease placement of aircraft, working
capital targets, change in working capital, economic value added customer
satisfaction, marketing spending efficiency, core non-interest income, book
value, change in working capital, return on capital, and/or stock price, with
respect to the Company or any Subsidiary, Affiliate, division or department of
the Company and (B) such Performance Goals shall be set by the Committee within
the time period prescribed by Section 162(m) of the Code and related
regulations. Such Performance Goals also may be based upon the attaining of
specified levels of Company, Subsidiary, Affiliate or divisional performance
under one or more of the measures described above relative to the performance of
other entities, divisions or subsidiaries.

 

(hh) “Performance Period” means that period of time determined by the Committee
over which performance is measured for the purpose of determining a
Participant’s right to, and the payment value of, any Performance-Based Award.

 

(ii)   “Person” shall mean an individual or a corporation, association,
partnership, limited liability company, joint venture, organization, business,
trust, or any other entity or organization, including a government or any
subdivision or agency thereof.

 

(jj)   “Plan” means this Air Lease Corporation 2010 Equity Incentive Plan, as
amended from time to time.

 

(kk) “Restricted Period” means, with respect to any share of Restricted Stock or
any Restricted Stock Unit, the period of time determined by the Committee during
which such Award is subject to the restrictions set forth in Section 9.

 

(ll)   “Restricted Stock” means an Award of shares of Common Stock issued or
transferred to a Participant subject to forfeiture and the other restrictions
set forth in Section 9.

 

(mm)  “Restricted Stock Unit” means an Award granted to a Participant pursuant
to Section 9 pursuant to which Common Stock or cash in lieu thereof may be
issued in the future.

 

(nn) “Securities Act” means the Securities Act of 1933, as amended.

 

(oo) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.

 

5

--------------------------------------------------------------------------------


 

(pp) “Stock Bonus” means an Award granted under Section 10 of the Plan.

 

(qq) “Strike Price” means, in respect of an SAR, (i) in the case of a Tandem
SAR, the Option Price of the related Option, or (ii) in the case of a
Free-Standing SAR, the Fair Market Value on the Date of Grant.

 

(rr)  “Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity during any period in which at least a 50%
voting or profits interest is owned, directly or indirectly, by the Company or
any successor to the Company.

 

(ss)  “Termination of Service” means the termination of the applicable
Participant’s employment with, or performance of services for, the Company and
any of its Subsidiaries or Affiliates. Unless otherwise determined by the
Committee, if a Participant’s employment with the Company and any of its
Subsidiaries or Affiliates, or membership on the Board, terminates but such
Participant continues to provide services to the Company and its Affiliates in a
nonemployee director capacity or as an employee, as applicable, such change in
status shall not be deemed a Termination of Service. A Participant employed by,
or performing services for, a Subsidiary or an Affiliate or a division of the
Company and its Affiliates shall not be deemed to incur a Termination of Service
if, as a result of a Disaffiliation, such Subsidiary, Affiliate, or division
ceases to be a Subsidiary, Affiliate or division, as the case may be, and the
Participant immediately thereafter becomes an employee of (or service provider
for), the Company or another Subsidiary or Affiliate. Notwithstanding the
foregoing, with respect to any Award that constitutes a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code, “Termination
of Service” shall mean a “separation from service” as defined under Section 409A
of the Code.

 

3.                        Effective Date, Duration and Shareholder Approval

 

The Plan was adopted by the Board on April 29, 2010 and will be effective on the
Effective Date. All Awards granted under the Plan are subject to, and may not be
exercised before, the approval of the Plan by shareholders prior to the first
anniversary date of the Effective Date, by the affirmative vote of the holders
of a majority of the combined voting power of the outstanding voting securities
of the Company present, or represented by proxy, and entitled to vote, at a
meeting of the Company’s shareholders or by written consent in accordance with
the laws of the State of Delaware; provided that if such approval by the
shareholders of the Company is not forthcoming, all Awards previously granted
under this Plan shall be void.

 

The expiration date of the Plan, on and after which no Awards may be granted
hereunder, shall be the tenth anniversary of the Effective Date (the “Expiration
Date”); provided, however, that the administration of the Plan shall continue in
effect until all matters relating to Awards previously granted have been
settled. Awards outstanding as of the Expiration Date shall not be affected or
impaired by termination of the Plan.

 

4.                        Administration

 

(a)   The Plan shall be administered by the Committee or such other committee of
the Board as the Board may from time to time designate. The Committee may only
act by a majority of its members then in office, except that the Committee may,
except to the extent prohibited by applicable law or the listing standards of
the Applicable Exchange, allocate all or any portion of its responsibilities and
powers to any one or more of its members. Any power of the Committee may also be
exercised by the Board, except to the extent that the grant or exercise of such
authority would cause any Award or transaction to become subject to (or lose an
exemption under) the short-swing profit recovery provisions of Section 16 of the
Securities Exchange Act of 1934 or cause an Award designated as a
Performance-Based Award not to qualify for treatment as

 

6

--------------------------------------------------------------------------------


 

performance-based compensation under Section 162(m) of the Code. The Committee
may by resolution authorize one or more officers of the Company to perform any
or all things that the Committee is authorized and empowered to do or perform
under the Plan, and for all purposes under this Plan, such officer or officers
shall be treated as the Committee; provided, however, that the resolution so
authorizing such officer or officers shall specify the total number of Awards
(if any) such officer or officers may award pursuant to such delegated
authority. No such officer shall designate himself or herself as a recipient of
any Awards granted under authority delegated to such officer. The Board hereby
designates the Secretary of the Company and the head of the Company’s human
resource function to assist the Committee in the administration of the Plan and
execute agreements evidencing Awards made under this Plan or other documents
entered into under this Plan on behalf of the Committee or the Company. In
addition, the Committee may delegate any or all aspects of the day-to-day
administration of the Plan to one or more officers or employees of the Company
or any Subsidiary, and/or to one or more agents.

 

(b)   Subject to the terms and conditions of the Plan and applicable law, the
Committee shall have, in addition to other express powers and authorizations
conferred on the Committee by the Plan, the power to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with, Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, shares of Common
Stock, other securities, other Awards or other property, or canceled, forfeited
or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited or suspended; (vi) determine whether, to what
extent, and under what circumstances the delivery of cash, Common Stock, other
securities, other Awards, other property and other amounts payable with respect
to an Award shall be deferred either automatically or at the election of the
holder thereof or of the Committee; (vii) interpret, administer, reconcile any
inconsistency, correct any defect and/or supply any omission in the Plan and any
instrument or agreement relating to, or Award granted under, the Plan;
(viii) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; (ix) establish any “blackout” period that the Committee in its sole
discretion deems necessary or advisable; and (x) make any other determination
and take any other action specified under the Plan or that the Committee deems
necessary or desirable for the administration of the Plan. The Committee may, in
its sole and absolute discretion, without amendment to the Plan, waive or amend
the operation of Plan provisions respecting exercise after Termination of
Service and, except as otherwise provided herein, adjust any of the terms of any
Award. The Committee may also (A) accelerate the date on which any Award granted
under the Plan becomes exercisable or (B) accelerate the vesting date or waive
or adjust any condition imposed hereunder with respect to the vesting or
exercisability of an Award, provided that the Committee, in good faith,
determines that such acceleration, waiver or other adjustment is necessary or
desirable.

 

(c)   All designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award or any documents evidencing
Awards granted pursuant to the Plan shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon all parties, including, without limitation, the Company, any Affiliate, any
Participant, any holder or beneficiary of any Award and any shareholder.

 

(d)   The terms and conditions of each Award, as determined by the Committee,
shall be set forth in an Award Agreement, which shall be delivered to the
Participant receiving such Award upon, or as promptly as is reasonably
practicable following, the grant of such Award. The effectiveness of an Award
shall not be subject to the Award Agreement’s being signed by the

 

7

--------------------------------------------------------------------------------


 

Company and/or the Participant’s receiving the Award unless specifically so
provided in the Award Agreement.

 

5.                        Shares Subject to the Plan

 

(a)   Subject to Section 13, the maximum number of shares of Common Stock that
may be issued under the Plan is the sum of (i) 10% of the aggregate number of
shares of common stock issued in the Pre-IPO Offerings and (ii) 5% of the
aggregate number of shares of common stock issued in an IPO Offering. The
maximum number of shares of Common Stock that may be granted pursuant to Options
intended to be Incentive Stock Options is 6,500,000 shares, which number shall
be calculated and adjusted pursuant to Section 13 only to the extent that such
calculation or adjustment will not affect the status of any option intended to
qualify as an Incentive Stock Option under Section 422 of the Code. Subject to
Section 13, the maximum number of shares of Common Stock that may be granted
pursuant to Restricted Stock Awards, Restricted Stock Unit Awards, Stock Bonus
Awards or Incentive Bonus Awards under the Plan is 5% of the aggregate number of
shares of common stock issued in the Offerings.

 

(b)   To the extent that any Award is forfeited, or any Option or Stock
Appreciation Right terminates, expires or lapses without being exercised, or any
Award is settled for cash, the shares of Common Stock subject to such Award not
delivered as a result thereof shall again be available for Awards under the
Plan.

 

(c)   If the Option Price of any Option and/or the tax withholding obligations
relating to any Award are satisfied by the Participant delivering shares of
Common Stock to the Company (by either actual delivery or by attestation), only
the number of shares of Common Stock issued net of the shares of Common Stock
delivered or attested to shall be deemed delivered for purposes of determining
the maximum numbers of shares of Common Stock available for delivery under the
Plan. To the extent any shares of Common Stock subject to an Award are not
delivered because such shares are withheld to satisfy the Option Price (in the
case of an Option) and/or the tax withholding obligations relating to such
Award, such shares shall not be deemed to have been delivered for purposes of
determining the maximum number of shares of Common Stock available for delivery
under the Plan.

 

(d)   Common Stock delivered by the Company in settlement of Awards may be
authorized and unissued Common Stock, Common Stock held in the treasury of the
Company, Common Stock purchased on the open market or by private purchase or a
combination of the foregoing.

 

(e)   On and after the 162(m) Effective Date, no person may be granted Awards
under the Plan during any calendar year with respect to more than 4,000,000
shares of Common Stock, which number shall be adjusted pursuant to Section 13,
and shares otherwise counted against such number, only in a manner that will not
cause the Awards granted under the Plan to fail to qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code. On and after the
162(m) Effective Date, the maximum cash amount payable pursuant to that portion
of an Incentive Bonus granted in any calendar year to any Participant under this
Plan that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall not exceed $5,000,000.

 

6.                        Eligibility

 

Participation shall be limited to Eligible Persons who have entered into an
Award Agreement or who have received written notification from the Committee, or
from a person designated by the Committee, that they have been selected to
participate in the Plan.

 

8

--------------------------------------------------------------------------------


 

7.                        Options

 

The Committee is authorized to grant one or more Incentive Stock Options or
Nonqualified Stock Options to any Eligible Person; provided, however, that no
Incentive Stock Option shall be granted to any Eligible Person who is not an
employee of the Company or a Parent or Subsidiary (within the meaning of
Section 424(f) of the Code). Each Option shall be evidenced by an Award
Agreement. Each Option so granted shall be subject to the following conditions,
or to such other conditions as may be reflected in the applicable Award
Agreement.

 

(a)   Option Price.    The Option Price per share of Common Stock for each
Option shall be set by the Committee at the time of grant but shall not be less
than the Fair Market Value of a share of Common Stock at the Date of Grant.

 

(b)   Manner of Exercise and Form of Payment.    No shares of Common Stock shall
be delivered pursuant to any exercise of an Option until payment in full of the
Option Price therefor is received by the Company. Options that have become
exercisable may be exercised by delivery of written notice of exercise to the
Committee accompanied by payment of the Option Price. The Option Price shall be
payable in cash and/or shares of Common Stock valued at the Fair Market Value at
the time the Option is exercised (including by means of attestation of ownership
of a sufficient number of shares of Common Stock in lieu of actual delivery of
such shares to the Company). In addition, the Option Price may be payable by
such other method as the Committee may allow, including an irrevocable
commitment by a broker to pay over such amount from a sale of the shares of
Common Stock issuable under an Option and withholding of shares of Common Stock
otherwise deliverable upon exercise.

 

(c)   Vesting, Option Period and Expiration.    Options shall vest and become
exercisable in such manner and on such date or dates determined by the Committee
and shall expire after such period, not to exceed ten years, as may be
determined by the Committee (the “Option Period”). If an Option is exercisable
in installments, such installments or portions thereof which become exercisable
shall remain exercisable until the Option expires.

 

(d)   Disqualifying Dispositions of Incentive Stock Options.    Each Participant
awarded an Incentive Stock Option under the Plan shall notify the Company in
writing immediately after the date he makes a disqualifying disposition of any
Common Stock acquired pursuant to the exercise of such Incentive Stock Option.

 

(e)   Incentive Stock Option Grants to 10% Shareholders.    Notwithstanding
anything to the contrary in this Section 7, if an Incentive Stock Option is
granted to a Participant who owns stock representing more than ten percent of
the voting power of all classes of stock of the Company or of a Parent or
Subsidiary, the Option Period shall not exceed five years from the Date of Grant
of such Option and the Option Price shall be at least 110% of the Fair Market
Value (on the Date of Grant) of the Common Stock subject to the Option.

 

(f)    $100,000 Per Year Limitation for Incentive Stock Options.    To the
extent the aggregate Fair Market Value (determined as of the Date of Grant) of
Common Stock for which Incentive Stock Options are exercisable for the first
time by a Participant during any calendar year (under all plans of the Company)
exceeds $100,000, such excess Incentive Stock Options shall be treated as
Nonqualified Stock Options.

 

8.                        Stock Appreciation Rights

 

Any Option granted under the Plan may include SARs, either at the Date of Grant
or, except in the case of an Incentive Stock Option, by subsequent amendment
(SARs that are granted in conjunction with an Option are referred to in this
Plan as “Tandem SARs”). The Committee also may award SARs to Eligible Persons
independent of any Option (SARs that are granted independent of any

 

9

--------------------------------------------------------------------------------


 

Option are referred to in this Plan as “Free-Standing SARs”). Each SAR shall be
evidenced by an Award Agreement. Each SAR shall be subject to such terms and
conditions not inconsistent with the Plan as the Committee shall impose as set
forth in the applicable Award Agreement, including, but not limited to, the
following:

 

(a)   Vesting, Transferability and Expiration.    Tandem SARs shall become
exercisable, be transferable and shall expire according to the same vesting
schedule, transferability rules and expiration provisions as the corresponding
Option. Free-Standing SARs shall become exercisable, be transferable and shall
expire in accordance with a vesting schedule, transferability rules and
expiration provisions as established by the Committee and reflected in an Award
Agreement.

 

(b)   Payment.    Upon the exercise of an SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR
multiplied by the excess, if any, of the Fair Market Value of one share of
Common Stock on the exercise date over the Strike Price. The Company shall pay
such excess in cash, in shares of Common Stock valued at Fair Market Value, or
any combination thereof, as determined by the Committee. Fractional shares shall
be settled in cash.

 

(c)   Method of Exercise.    A Participant may exercise an SAR at such time or
times as may be determined by the Committee at the time of grant by filing an
irrevocable written notice with the Committee or its designee, specifying the
number of SARs to be exercised.

 

(d)   Expiration.    Except as otherwise provided in the case of Tandem SARs, a
SAR shall expire on a date designated by the Committee that is not later than
ten years after the Date of Grant of the SAR.

 

9.                        Restricted Stock Awards and Restricted Stock Units

 

(a)   Award of Restricted Stock and Restricted Stock Units.

 

(i)  The Committee shall have the authority to grant Restricted Stock and
Restricted Stock Units to Eligible Persons, and to establish terms, conditions
and restrictions applicable to such Restricted Stock and Restricted Stock Units,
including (A) the Restricted Period, (B) the time or times at which Restricted
Stock or Restricted Stock Units shall be granted or become vested, including
upon the attainment of performance conditions (whether or not such conditions
are Performance Goals) or upon both the attainment of performance conditions
(whether or not such conditions are Performance Goals) and the continued service
of the applicable Participant and (C) the number of shares or units to be
covered by each grant. Each Restricted Stock and Restricted Stock Unit Award
shall be evidenced by an Award Agreement.

 

(ii)  Subject to the restrictions set forth in Section 9(b), the Participant
generally shall have the rights and privileges of a shareholder as to such
Restricted Stock, including the right to vote such Restricted Stock. The Award
Agreement for Restricted Stock shall specify whether, to what extent and on what
terms and conditions the applicable Participant shall be entitled to receive
current or deferred payments of dividends payable in respect of the shares
underlying the Restricted Stock Award, including whether any such dividends will
be held subject to the vesting of the Restricted Stock, subject to Section 12(e)
below in the case of dividends settled in Common Stock.

 

(iii)  Awards of Restricted Stock shall be evidenced in such manner as the
Committee may deem appropriate, including book-entry registration or issuance of
one or more stock certificates. Any certificate issued in respect of shares of
Restricted Stock shall be registered in the name of the applicable Participant
and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Award. The Committee may require that

 

10

--------------------------------------------------------------------------------


 

the certificates evidencing such shares be held in custody by the Company until
the restrictions thereon shall have lapsed and that, as a condition of any Award
of Restricted Stock, the applicable Participant shall have delivered a stock
power, endorsed in blank, relating to the Common Stock covered by such Award.

 

(iv)  No shares of Common Stock shall be issued at the time a Restricted Stock
Unit is granted and the Company will not be required to set aside a fund for the
payment of any such Award. The Award Agreement for Restricted Stock Units shall
specify whether, to what extent and on what terms and conditions the applicable
Participant shall be entitled to receive current or deferred payments of
dividends payable in respect of the shares underlying the Restricted Stock
Units, including whether any such dividends will be held subject to the vesting
of the underlying Restricted Stock Units, subject to Section 12(e) below in the
case of dividends settled in Common Stock.

 

(b)   Restrictions.

 

(i)  Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement:
(A) the shares shall be subject to the restrictions on transferability set forth
in the Award Agreement and (B) the shares shall be subject to forfeiture to the
extent provided in the applicable Award Agreement, and satisfaction of any
applicable Performance Goals during such period, to the extent provided in the
applicable Award Agreement and, to the extent such shares are forfeited, the
stock certificates shall be returned to the Company and all rights of the
Participant to such shares and as a shareholder shall terminate without further
obligation on the part of the Company.

 

(ii)  Restricted Stock Units awarded to any Participant shall be subject to
(A) forfeiture until the expiration of the Restricted Period, and satisfaction
of any applicable Performance Goals during such period, to the extent provided
in the applicable Award Agreement, and to the extent such Restricted Stock Units
are forfeited, all rights of the Participant to such Restricted Stock Units
shall terminate without further obligation on the part of the Company and
(B) such other terms and conditions as may be set forth in the applicable Award
Agreement.

 

(c)   Restricted Period.    The Restricted Period of Restricted Stock and
Restricted Stock Units shall commence on the Date of Grant and shall expire from
time to time as to that part of the Restricted Stock and Restricted Stock Units
indicated in a schedule established by the Committee in the applicable Award
Agreement.

 

(d)   Delivery of Restricted Stock and Settlement of Restricted Stock Units.

 

(i)  Restricted Stock. Upon the expiration of the Restricted Period with respect
to any shares of Restricted Stock and/or the satisfaction of any applicable
Performance Goals, the restrictions set forth in Section 9(b) and the applicable
Award Agreement shall be of no further force or effect with respect to such
shares, except as set forth in the applicable Award Agreement.

 

(ii)  Restricted Stock Units. Upon the expiration of the Restricted Period with
respect to any outstanding Restricted Stock Units the Company shall deliver to
the Participant, or his beneficiary, without charge, one share of Common Stock
for each such outstanding Restricted Stock Unit (“Vested Unit”); provided,
however, that, if explicitly provided in the applicable Award Agreement, the
Committee may, in its sole discretion, elect to (i) pay cash or part cash and
part Common Stock in lieu of delivering only shares of Common Stock for Vested
Units or (ii) delay the delivery of Common Stock (or cash or part Common Stock
and part cash, as the case may be) beyond the expiration of the Restricted
Period; provided, that any such delay

 

11

--------------------------------------------------------------------------------


 

must comply with Section 409A of the Code. If a cash payment is made in lieu of
delivering shares of Common Stock, the amount of such payment shall be equal to
the Fair Market Value of the Common Stock as of the date on which the Restricted
Period lapsed with respect to such Vested Unit.

 

(e)   Applicability of Section 162(m).    With respect to Performance-Based
Awards made on and after the 162(m) Effective Date and intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, this
Section 9 (including the substance of the Performance Goals, the timing of
establishment of the Performance Goals, the adjustment of the Performance Goals
and determination of the Award) shall be implemented by the Committee in a
manner designed to preserve such Awards as such “performance-based
compensation.”

 

10.                 Stock Bonus Awards

 

The Committee may issue unrestricted Common Stock, or other Awards denominated
in Common Stock (valued at Fair Market Value as of the date of payment), under
the Plan to Eligible Persons, alone or in tandem with other Awards, in such
amounts and subject to such terms and conditions as the Committee shall from
time to time in its sole discretion determine. Stock Bonus Awards under the Plan
shall be granted as, or in payment of, a bonus, or to provide incentives or
recognize special achievements or contributions. With respect to Stock Bonus
Awards made on and after the 162(m) Effective Date and intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall establish and administer Performance Goals in the manner described in
Section 9 as an additional condition to the vesting and payment of such Stock
Bonus Awards. The Stock Bonus Award for any Performance Period to any
Participant may be reduced or eliminated by the Committee in its discretion.

 

11.                 Incentive Bonus Awards

 

Incentive Bonus Awards may be granted under the Plan at any time and from time
to time on or prior to the Expiration Date. Each Incentive Bonus Award shall be
evidenced by an Award Agreement that shall be executed by the Company and the
Participant. The Award Agreement shall specify the terms and conditions of the
Incentive Bonus Award, including without limitation, (a) the target and maximum
amount payable to the Participant as an Incentive Bonus Award, (b) the
performance criteria and level of achievement versus these criteria that shall
determine the amount of such payment, (c) the term of the Performance Period,
(d) the timing of any payment earned by virtue of performance, (e) restrictions
on the alienation or transfer of the Incentive Bonus Award prior to actual
payment, (f) forfeiture provisions and (g) such further terms and conditions, in
each case not inconsistent with this Plan as may be determined from time to time
by the Committee. Payment of the amount due under an Incentive Bonus Award may
be made in cash or in Common Stock, as determined by the Committee. With respect
to Incentive Bonus Awards made on and after the 162(m) Effective Date and
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Committee shall establish and administer Performance Goals in the
manner described in Section 9 as an additional condition to the vesting and
payment of such Incentive Bonus Awards. The Incentive Bonus Award for any
Performance Period to any Participant may be reduced or eliminated by the
Committee in its discretion. Incentive Bonus Awards payable hereunder may be
pursuant to one or more subplans.

 

12

--------------------------------------------------------------------------------


 

12.                 General

 

(a)   Additional Provisions of an Award.    Awards to a Participant under the
Plan also may be subject to such other provisions, restrictions, conditions or
limitations (whether or not applicable to Awards granted to any other
Participant) as the Committee determines appropriate including, without
limitation, (i) provisions for the forfeiture of or restrictions on resale or
other disposition of shares of Common Stock acquired under any Award,
(ii) provisions giving the Company the right to repurchase shares of Common
Stock acquired under any Award in the event the Participant elects to dispose of
such shares, (iii) provisions allowing the Participant to elect to defer the
receipt of payment in respect of Awards for a specified period or until a
specified event, provided such provisions comply with Section 409A of the Code
and (iv) provisions to comply with federal and state securities laws and federal
and state tax withholding requirements. Without limiting the foregoing,
additional restrictions may address the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares
issued under an Award, including without limitation (A) restrictions under an
insider trading policy or pursuant to applicable law, (B) restrictions designed
to delay and/or coordinate the timing and manner of sales by Participant and
holders of other Company equity compensation arrangements, and (C) restrictions
as to the use of a specified brokerage firm for such resales or other transfers.

 

(b)   Privileges of Stock Ownership.    Except as otherwise specifically
provided in the Plan, no person shall be entitled to the privileges of ownership
in respect of shares of Common Stock that are subject to Awards hereunder until
such shares have been issued to that person.

 

(c)   Conditions for Issuance.    The obligation of the Company to settle Awards
in Common Stock or otherwise shall be subject to all applicable laws, rules and
regulations and to such approvals by governmental agencies as may be required.
Notwithstanding any other provision of the Plan or agreements made pursuant
thereto, the Company shall not be required to issue or deliver any certificate
or certificates for Common Stock under the Plan prior to fulfillment of all of
the following conditions: (i) listing or approval for listing upon notice of
issuance, of such Common Stock on the Applicable Exchange; (ii) any registration
or other qualification of such Common Stock of the Company under any state or
federal law or regulation, or the maintaining in effect of any such registration
or other qualification that the Committee shall, in its absolute discretion upon
the advice of counsel, deem necessary or advisable; and (iii) obtaining any
other consent, approval or permit from any state or federal governmental agency
that the Committee shall, in its absolute discretion after receiving the advice
of counsel, determine to be necessary or advisable. The Company shall be under
no obligation to register for sale under the Securities Act any of the shares of
Common Stock to be offered or sold under the Plan. If the shares of Common Stock
offered for sale or sold under the Plan are offered or sold pursuant to an
exemption from registration under the Securities Act, the Company may restrict
the transfer of such shares and may legend the Common Stock certificates
representing such shares in such manner as it deems advisable to ensure the
availability of any such exemption.

 

(d)        Tax Withholding.

 

(i)  A Participant may be required to pay to the Company or any Affiliate and
the Company or any Affiliate shall have the right and is hereby authorized to
withhold from any shares of Common Stock or other property deliverable under any
Award or from any compensation or other amounts owing to a Participant the
amount (in cash, Common Stock or other property) of any required income tax
withholding and payroll taxes in respect of an Award, its exercise, or any
payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such withholding and taxes.

 

13

--------------------------------------------------------------------------------


 

(ii)  Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability (but no more than the minimum required
withholding liability) by (A) delivery of shares of Common Stock owned by the
Participant with a Fair Market Value equal to such withholding liability or
(B) having the Company withhold from the number of shares of Common Stock
otherwise issuable pursuant to the exercise or settlement of the Award a number
of shares with a Fair Market Value equal to such withholding liability.

 

(e)   Limitation on Dividend Reinvestment and Dividend
Equivalents.    Reinvestment of dividends in additional Restricted Stock at the
time of any dividend payment, and the payment of Common Stock with respect to
dividends to Participants holding Awards of Restricted Stock Units, shall only
be permissible if sufficient shares of Common Stock are available under
Section 5 for such reinvestment or payment (taking into account then-outstanding
Awards). In the event that sufficient shares of Common Stock are not available
for such reinvestment or payment, such reinvestment or payment shall be made in
the form of a grant of Restricted Stock Units equal in number to the shares of
Common Stock that would have been obtained by such payment or reinvestment, the
terms of which Restricted Stock Units shall provide for settlement in cash and
for dividend equivalent reinvestment in further Restricted Stock Units on the
terms contemplated by this Section 12(e).

 

(f)    Claim to Awards and Employment Rights.    No employee of the Company,
Subsidiary or Affiliate, or other person, shall have any claim or right to be
granted an Award under the Plan or, having been selected for the grant of an
Award, to be selected for a grant of any other Award. Neither the Plan nor any
action taken hereunder shall be construed as giving any Participant any right to
be retained in the employ or service of the Company or an Affiliate.

 

(g)   No Liability of Committee Members.    No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his behalf in his capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or willful bad
faith; provided, however, that approval of the Board shall be required for the
payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles or Certificate of Incorporation or By-Laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

(h)   Governing Law.    The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware without regard to the
principles of conflicts of law thereof or principles of conflicts of laws of any
other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

(i)    Funding.    No provision of the Plan shall require the Company, for the
purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Company, except that
insofar as they may

 

14

--------------------------------------------------------------------------------


 

have become entitled to payment of additional compensation by performance of
services, they shall have the same rights as other employees under general law.

 

(j)         Nontransferability.

 

(i)  Each Award shall be exercisable only by the Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company, Subsidiary or
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

 

(ii)  Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards other than Incentive Stock Options to be transferred by a
Participant without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award Agreement to preserve the purposes of
the Plan, to:

 

(A)       any person who is a “family member” of the Participant, as such term
is used in the instructions to Form S-8 (collectively, the “Immediate Family
Members”);

 

(B)       a trust solely for the benefit of the Participant and his Immediate
Family Members;

 

(C)       a partnership or limited liability company whose only partners or
shareholders are the Participant and his Immediate Family Members; or

 

(D)       any other transferee as may be approved either (1) by the Board or the
Committee in its sole discretion or (2) as provided in the applicable Award
Agreement;

 

(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of this Plan and any
applicable Award Agreement.

 

(iii)  The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
this Plan, or in any applicable Award Agreement, to a Participant shall be
deemed to refer to the Permitted Transferee, except that (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of descent and distribution; (B) Permitted Transferees shall not be
entitled to exercise any transferred Option unless there shall be in effect a
registration statement on an appropriate form covering the shares of Common
Stock to be acquired pursuant to the exercise of such Option if the Committee
determines, consistent with any applicable Award Agreement, that such a
registration statement is necessary or appropriate; (C) the Committee or the
Company shall not be required to provide any notice to a Permitted Transferee,
whether or not such notice is or would otherwise have been required to be given
to the Participant under the Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company, or
an Affiliate under the terms of the Plan and the applicable Award Agreement
shall continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in the Plan and the applicable
Award Agreement.

 

(k)   Section 409A of the Code.    It is the intention of the Company that no
Award shall be “deferred compensation” subject to Section 409A of the Code,
unless and to the extent that the

 

15

--------------------------------------------------------------------------------


 

Committee specifically determines otherwise as provided in this Section 12(k),
and the Plan and the terms and conditions of all Awards shall be interpreted
accordingly. The terms and conditions governing any Awards that the Committee
determines will be subject to Section 409A of the Code, including any rules for
elective or mandatory deferral of the delivery of cash or shares of Common Stock
pursuant thereto and any rules regarding treatment of such Awards in the event
of a Change in Control, shall be set forth in the applicable Award Agreement and
shall comply in all respects with Section 409A of the Code. Notwithstanding any
other provision of the Plan to the contrary, with respect to any Award that
constitutes a “nonqualified deferred compensation plan” subject to Section 409A
of the Code that has been granted to a Participant who is a “specified employee”
(within the meaning of Section 409A) on the date of the Participant’s
Termination of Service, any payments (whether in cash, shares of Common Stock or
other property) to be made with respect to such Award upon the Participant’s
Termination of Service shall be delayed until the earlier of (i) the first day
of the seventh month following the Participant’s Termination of Service and
(ii) the Participant’s death.

 

(l)    Relationship to Other Benefits.    No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company or any
Subsidiary except as otherwise specifically provided in such other plan.

 

(m)  Subsidiary Employee.    In the case of a grant of an Award to any employee
of a Subsidiary of the Company, the Company may, if the Committee so directs,
issue or transfer the shares, if any, covered by the Award to the Subsidiary,
for such lawful consideration as the Committee may specify, upon the condition
or understanding that the Subsidiary will transfer the shares to the employee in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan. All shares underlying Awards that are forfeited or
canceled should revert to the Company.

 

(n)   Foreign Employees and Foreign Law Considerations.    The Committee may
grant Awards to Eligible Persons who are foreign nationals, who are located
outside the United States or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause the
Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan, and, in furtherance of such purposes, the Committee may make such
modifications, amendments, procedures or subplans as may be necessary or
advisable to comply with such legal or regulatory provisions.

 

(o)   No Contract of Employment.    The Plan shall not constitute a contract of
employment, and adoption of the Plan shall not confer upon any employee any
right to continued employment, nor shall it interfere in any way with the right
of the Company or any Subsidiary or Affiliate to terminate the employment of any
employee at any time.

 

(p)   Titles and Headings.    The titles and headings of the sections in the
Plan are for convenience of reference only and, in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.

 

(q)   Severability.    If any provision of the Plan or any Award Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or as to any person or Award, or would disqualify the Plan or any Award under
any law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such

 

16

--------------------------------------------------------------------------------


 

jurisdiction, person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

13.                 Changes in Capital Structure

 

(a)   In the event of a merger, consolidation, acquisition of property or
shares, stock rights offering, liquidation, Disaffiliation, or similar event
affecting the Company or any of its Subsidiaries (each, a “Corporate
Transaction”), the Committee or the Board shall make such substitutions or
adjustments as it deems equitable to (A) the aggregate number and kind of shares
of Common Stock or other securities reserved for issuance and delivery under the
Plan, (B) the various maximum limitations set forth in Section 5 upon certain
types of Awards and upon the grants to individuals of certain types of Awards,
(C) the number and kind of shares of Common Stock or other securities subject to
outstanding Awards and (D) the exercise price of outstanding Options and Stock
Appreciation Rights. In the case of Corporate Transactions, such adjustments may
include, without limitation, (1) the cancellation of outstanding Awards in
exchange for payments of cash, property or a combination thereof having an
aggregate value equal to the value of such Awards, as determined by the
Committee or the Board in its sole discretion (it being understood that in the
case of a Corporate Transaction with respect to which holders of Common  Stock
receive consideration other than publicly traded equity securities of the
ultimate surviving entity, any such determination by the Committee that the
value of an Option or Stock Appreciation Right shall for this purpose be deemed
to equal the excess, if any, of the value of the consideration being paid for
each share of Common Stock pursuant to such Corporate Transaction over the
exercise price of such Option or Stock Appreciation Right shall conclusively be
deemed valid); (2) the substitution of other property (including, without
limitation, cash or other securities of the Company and securities of entities
other than the Company) for the Common Stock subject to outstanding Awards; and
(3) in connection with any Disaffiliation, arranging for the assumption of
Awards, or replacement of Awards with new awards based on other property or
other securities (including, without limitation, other securities of the Company
and securities of entities other than the Company), by the affected Subsidiary,
Affiliate or division or by the entity that controls such Subsidiary, Affiliate
or division following such Disaffiliation (as well as any corresponding
adjustments to Awards that remain based upon Company securities).

 

(b)   In the event of a stock dividend, stock split, reverse stock split,
separation, spinoff, reorganization, extraordinary dividend of cash or other
property, share combination, or recapitalization or similar event affecting the
capital structure of the Company (each, a “Stock Change”), the Committee or the
Board shall make such substitutions or adjustments as it deems equitable to
(i) the aggregate number and kind of shares of Common Stock or other securities
reserved for issuance and delivery under the Plan, (ii) the various maximum
limitations set forth in Section 5 upon certain types of Awards and upon the
grants to individuals of certain types of Awards, (iii) the number and kind of
shares of Common Stock or other securities subject to outstanding Awards and
(iv) the exercise price of outstanding Options and Stock Appreciation Rights.

 

(c)   The Committee may adjust in its sole discretion the Performance Goals
applicable to any Awards to reflect any Stock Change and any Corporate
Transaction and any unusual or nonrecurring events and other extraordinary
items, impact of charges for restructurings, discontinued operations and the
cumulative effects of accounting or tax changes, each as defined by generally
accepted accounting principles or as identified in the Company’s financial
statements, notes to the financial statements, management’s discussion and
analysis or the Company’s other SEC filings; provided that with respect to
Awards granted on and after the 162(m) Effective Date that are intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
such adjustments or substitutions shall be made only to the extent that the
Committee

 

17

--------------------------------------------------------------------------------


 

determines that such adjustments or substitutions may be made without causing
the Company to be denied a tax deduction on account of Section 162(m) of the
Code. The Company shall give each Participant notice of an adjustment hereunder
and, upon notice, such adjustment shall be conclusive and binding for all
purposes.

 

(d)   Any adjustment under this Section 13 need not be the same for all
Participants.

 

(e)   Notwithstanding the foregoing: (i) any adjustments made pursuant to this
Section 13 to Awards that are considered “deferred compensation” within the
meaning of Section 409A of the Code shall be made in compliance with the
requirements of Section 409A of the Code; (ii) any adjustments made pursuant to
this Section 13 to Awards that are not considered “deferred compensation”
subject to Section 409A of the Code shall be made in such a manner as to ensure
that, after such adjustment, the Awards either (A) continue not to be subject to
Section 409A of the Code or (B) comply with the requirements of Section 409A of
the Code; and (iii) in any event, neither the Committee nor the Board shall have
the authority to make any adjustments pursuant to this Section 13 to the extent
the existence of such authority would cause an Award that is not intended to be
subject to Section 409A of the Code to be subject thereto.

 

14.                 Effect of Change in Control

 

(a)     Impact of Event/Single Trigger.    Unless otherwise provided by the
Committee in the applicable Award Agreement or at any other time prior to the
occurrence of a Change in Control, and subject to Section 13, notwithstanding
any other provision of the Plan to the contrary, immediately upon the occurrence
of a Change in Control:

 

(i)  any Options and Stock Appreciation Rights outstanding that are not then
exercisable and vested shall become fully exercisable and vested;

 

(ii)  the restrictions, including the Restricted Period, which may differ with
respect to each grantee, and deferral limitations applicable to any Restricted
Stock shall lapse and such Restricted Stock shall become free of all
restrictions and become fully vested and transferable;

 

(iii)  all Restricted Stock Units shall be considered to be earned and payable
in full, and any restrictions shall lapse and such Restricted Stock Units shall
be settled as promptly as is practicable in the form set forth in the applicable
Award Agreement; provided, however, that with respect to any Restricted Stock
Unit that constitutes a “nonqualified deferred compensation plan” within the
meaning of Section 409A of the Code, the settlement of each such Restricted
Stock Unit pursuant to this Section 14(a)(iii) shall not occur until the
earliest of (A) the Change in Control if such Change in Control constitutes a
“change in the ownership of the corporation,” a “change in effective control of
the corporation” or a “change in the ownership of a substantial portion of the
assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v) of
the Code (each, a “409A Change in Control”) and (B) the date such Restricted
Stock Units would otherwise be settled pursuant to the terms of the Award
Agreement;

 

(iv)  with respect to Performance-Based Awards, the Committee may in its
discretion provide that all incomplete Performance Periods in effect on the date
the Change in Control occurs shall end on the date of such Change in Control
and, if the Committee exercises such discretion, the Committee shall
(A) determine the extent to which Performance Goals with respect to each such
Performance Period have been met based upon such audited or unaudited financial
information then available as it deems relevant and (B) cause to be paid to each
Participant partial or full Awards with respect to Performance Goals for each
such Performance Period based upon the Committee’s determination of the degree
of attainment of Performance Goals; provided, however, that with respect to any
Performance-Based Award

 

18

--------------------------------------------------------------------------------


 

that constitutes a “nonqualified deferred compensation plan” within the meaning
of Section 409A of the Code, the payment of each such Award pursuant to this
Section 14(a)(iv) shall not occur until the earliest of (1) the Change in
Control if such Change in Control constitutes a 409A Change in Control and
(2) the date such Award would otherwise be settled pursuant to the terms of the
Award Agreement;

 

(v)  the Committee may in its discretion, and upon at least 10 days’ advance
notice to the affected persons, cancel any outstanding Awards and pay to the
holders thereof, in cash or stock, or any combination thereof, the value of such
Awards based upon the price per share of Common Stock received or to be received
by other shareholders of the Company in the event; and

 

(vi)  the Committee may also make additional adjustments and/or settlements of
outstanding Awards as it deems appropriate and consistent with the Plan’s
purposes.

 

(b)   The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company. The Company agrees that it will make appropriate provisions for the
preservation of Participants’ rights under the Plan in any agreement or plan
that it may enter into or adopt to effect any such merger, consolidation,
reorganization or transfer of assets.

 

15.                 Nonexclusivity of the Plan

 

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the shareholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.

 

16.                 Amendments and Termination

 

(a)   Amendment and Termination of the Plan.    The Board may amend, alter,
suspend, discontinue or terminate the Plan or any portion thereof at any time;
provided that no such amendment, alteration, suspension, discontinuation or
termination shall be made without shareholder approval if such approval is
necessary to comply with any tax or regulatory requirement applicable to the
Plan; and provided further that any such amendment, alteration, suspension,
discontinuance or termination that would impair the rights of any Participant or
any holder or beneficiary of any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant, holder or
beneficiary, except such an amendment made to comply with applicable law,
including, without limitation, Section 409A of the Code, Applicable Exchange
rules or accounting rules. In no event may any Option or Free-Standing SAR
granted under this Plan be amended, other than pursuant to Section 13, to
decrease the exercise price thereof, cancelled in conjunction with the grant of
any new Option or Free-Standing SAR with a lower exercise price, or otherwise be
subject to any action that would be treated, for accounting purposes, as a
“repricing” of such Option or Free-Standing SAR, unless such amendment,
cancellation or action is approved by the Company’s shareholders.

 

(b)   Amendment of Award Agreements.    The Committee may, to the extent
consistent with the terms of any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would impair the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary.

 

19

--------------------------------------------------------------------------------